COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-13-00565-CR


TOMMY JAMES PARVIN                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 271ST DISTRICT COURT OF JACK COUNTY
                      TRIAL COURT NO. 4528

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

                               I. INTRODUCTION

     A jury found Appellant Tommy James Parvin guilty of one count of burglary

of a habitation with intent to commit aggravated assault with a deadly weapon,

one count of aggravated assault with a deadly weapon, and one count of deadly

conduct by discharging a firearm. See Tex. Penal Code Ann. §§ 22.01(a)(2),


     1
      See Tex. R. App. P. 47.4.
22.02(a)(2), 22.05(b), 30.02(a)(3) (West 2011 & Supp. 2014).              After Parvin

entered a plea of true to the enhancement paragraph in the indictment, the trial

court sentenced him to thirty years’ confinement for the burglary conviction and

to twenty years’ confinement for both the aggravated assault and deadly conduct

convictions. The trial court ordered that the sentences run concurrently. In three

issues, Parvin contends that there is insufficient evidence to sustain his

convictions on all three counts. We will affirm.

                             II. FACTUAL BACKGROUND

      During a birthday celebration that Jessica Kincaid threw for her boyfriend

Robert Cunningham at their house, Justin Murphy borrowed Jessica’s car to take

a guest home.      Murphy then stopped at a gas station and used $10 from

Cunningham’s wallet, which was in the car, for gas. Murphy returned to the

party. He later left the party with his girlfriend Ciarra Bivins after Bivins got into a

physical altercation with Jessica’s sister Tabitha.

      After Murphy left the party, Cunningham discovered that $10 was missing

from his wallet and decided to go confront Murphy at his house. Parvin drove

Cunningham to Murphy’s house; Chris Vega and Scott Henderson, who had also

been at Cunningham’s birthday party, rode in Parvin’s car. Jessica, Tabitha, and

another female who was at the party rode in a separate car to Murphy’s house.

      Cunningham knocked on Murphy’s front door, and when Murphy

answered, Cunningham said he wanted to talk to him. Murphy stepped out onto

the porch, and Cunningham asked why Murphy had stolen money from his


                                           2
wallet. Cunningham swung at Murphy, and the two proceeded to “wrestle” for

about ten minutes. Parvin, Vega, and Henderson goaded Cunningham to “fight

like a man” and “take care of business” because he had “[gone] over [t]here to do

something.”    At some point, Cunningham’s friend drove up and talked

Cunningham into leaving with him.

      Vega and Parvin remained at Murphy’s house.         Murphy went into his

backyard, and Vega and Parvin followed him. Murphy picked up a metal T post

in his backyard and demanded that the men leave his property. Murphy then

dropped the post and walked in his house through the back door. Murphy heard

a commotion at his front door, so he grabbed a BB gun that looked like an AR-

15. Although the testimony at trial differed on what exactly happened next, Vega

ultimately kicked in Murphy’s front door, and several gunshots were fired at and

into Murphy’s house.

      Murphy testified that after he went inside the back door, Vega began

kicking in the front door. Murphy grabbed the BB gun inside but dropped it to

hold the front door shut. He looked through the glass window of the door and

saw Vega “standing there with a pistol . . . , pointing it at [Murphy].” Murphy

moved his head and Vega fired two gunshots into the door. Everything got quiet

after that, so Murphy stepped out on the porch and saw everyone walking away

from his house. Murphy testified, “[A]nd then that’s when I [saw Parvin] had the

pistol pointed at me.” Parvin was standing in Murphy’s yard about fifteen feet

from him; Murphy turned to walk back inside and then heard two gunshots. One


                                       3
shot struck the door frame to Murphy’s left and the other hit above the door.

Murphy testified that he and Parvin did not like each other and had been in a fist

fight two weeks prior to the incident at his house. Parvin had dated Murphy’s

girlfriend, Bivins, prior to Murphy dating her.

      Jessica testified that after Murphy entered his house through his back

door, he came out on the front porch with “a big black [gun]” about two or three

feet long and told everyone to leave his house. Murphy went back inside, but

Vega became very upset, yelling, “[T]hat’s the third time [Murphy] pulled a gun on

me.” Vega kicked in the front door, and Murphy managed to hold it up to keep it

closed. Vega began to walk off the porch, and then Jessica heard a gunshot go

off from the area of Parvin’s car. Jessica did not see who fired the gun, but after

she heard the gunshot, she saw Parvin hand Vega the gun and saw Vega fire

four shots at Murphy’s house.

      At this point, the group of people left Murphy’s property.           Murphy’s

neighbor called 911 and told the operator that he had heard six to eight

gunshots.    Police arrived shortly thereafter.    Officers found bullet holes in

Murphy’s front door and the front of his house and found bullet fragments inside

the house.

                              III. STANDARD OF REVIEW

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential


                                           4
elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Winfrey v. State, 393 S.W.3d 763, 768

(Tex. Crim. App. 2013).

      This standard gives full play to the responsibility of the trier of fact to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319, 99 S. Ct.

at 2789; Blackman v. State, 350 S.W.3d 588, 595 (Tex. Crim. App. 2011). The

trier of fact is the sole judge of the weight and credibility of the evidence. See

Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Winfrey, 393 S.W.3d at 768.

Thus, when performing an evidentiary sufficiency review, we may not re-evaluate

the weight and credibility of the evidence and substitute our judgment for that of

the factfinder. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).

Instead, we determine whether the necessary inferences are reasonable based

upon the cumulative force of the evidence when viewed in the light most

favorable to the verdict. Sorrells v. State, 343 S.W.3d 152, 155 (Tex. Crim. App.

2011); see Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013). We

must presume that the factfinder resolved any conflicting inferences in favor of

the verdict and defer to that resolution. Jackson, 443 U.S. at 326, 99 S. Ct. at

2793; Temple, 390 S.W.3d at 360.

      The standard of review is the same for direct and circumstantial evidence

cases; circumstantial evidence is as probative as direct evidence in establishing

the guilt of an actor. Winfrey, 393 S.W.3d at 771; Hooper v. State, 214 S.W.3d 9,


                                        5
13 (Tex. Crim. App. 2007). We must review circumstantial evidence of intent

with the same scrutiny as other elements of an offense. Laster v. State, 275
S.W.3d 512, 519–21 (Tex. Crim. App. 2009) (overruling Margraves v. State, 34
S.W.3d 912, 919 (Tex. Crim. App. 2000)); see Kutzner v. State, 994 S.W.2d 180,

184 (Tex. Crim. App. 1999) (“Circumstantial evidence, by itself, may be enough

to support the jury’s verdict.”). Although motive and opportunity are not elements

of a criminal offense, they can be circumstances that are indicative of guilt and

therefore may be properly considered in an evidentiary sufficiency review.

Temple, 390 S.W.3d at 360.

                        IV. SUFFICIENCY OF THE EVIDENCE

                           A. Burglary of Habitation

      In his first issue, Parvin argues that insufficient evidence exists to support

his conviction for burglary of a habitation with intent to commit aggravated

assault with a deadly weapon.      A person commits an offense if, without the

owner’s effective consent, the person enters a habitation with the intent to

commit aggravated assault with a deadly weapon.          Tex. Penal Code Ann. §

30.02(a)(3).

      Even if a person does not personally commit the offense, a court may find

him guilty as a party if, “acting with intent to promote or assist the commission of

the offense, he solicits, encourages, directs, aids, or attempts to aid the other

person to commit the offense.” Id. § 7.02(a)(2) (West 2011). Under the law of

parties, the defendant need not even enter the building. Powell v. State, 194


                                         6
S.W.3d 503, 506 (Tex. Crim. App. 2006). In determining whether the accused is

guilty as a party, we may consider events occurring before, during, and after

commission of the offense and may rely on actions of the defendant that show an

understanding and common design to commit the offense. King v. State, 29
S.W.3d 556, 564 (Tex. Crim. App. 2000). Although mere presence at the scene

of the offense is not enough, presence is a circumstance tending to prove guilt,

which, when combined with other facts, may suffice to show the accused was a

participant.   See Beardsley v. State, 738 S.W.2d 681, 685 (Tex. Crim. App.

1987).

      In this case, Parvin argues that he cannot bear responsibility for Vega’s

actions—even under the law of parties—because he went to Murphy’s house

only to talk about the missing money and that the confrontation escalated only

between Murphy and Vega after Murphy pulled a gun, angering Vega. However,

the record evidence reveals that Parvin drove the men to Murphy’s house for a

confrontation, encouraged Cunningham in his physical altercation with Murphy,

and after Cunningham left, stayed and followed Murphy to his backyard. The

evidence shows that Parvin was standing by his car when Vega kicked in

Murphy’s door, but evidence also exists that Parvin pointed a gun at Murphy,

fired shots at Murphy’s house, and handed the gun to Vega, who fired more

shots at Murphy’s house.

      A rational factfinder could determine from the evidence presented at trial

that without consent, Vega entered Murphy’s house in order to commit


                                       7
aggravated assault by kicking open his door.       See Tex. Penal Code Ann. §

30.02(a)(3); see also Martinez v. State, 304 S.W.3d 642, 660 (Tex. App.—

Amarillo 2010, pet. ref’d) (explaining that any breach of the “close” of the

residence constitutes entry into the residence). A rational factfinder also could

have determined that Parvin was acting to promote or assist in the burglary from

the evidence that he drove the group of men to Murphy’s house, encouraged

Cunningham’s fight with Murphy, pointed a gun at Murphy, shot at Murphy’s

house, and handed the gun to Vega. See Tex. Penal Code Ann. § 7.02(a)(2);

King, 29 S.W.3d at 564; see also Wilkerson v. State, 874 S.W.2d 127, 129–30

(Tex. App.—Houston [14th Dist.] 1994, pet. ref’d) (holding that party who did not

enter into a burgled gas station demonstrated intent under the law of parties by

driving the getaway vehicle); Spencer v. State, 789 S.W.2d 397, 398–99 (Tex.

App.—Dallas 1990, pet. ref’d) (holding that defendant’s arranging of the stolen

billets and driving of the truck demonstrated participation in the crime). Although

Jessica’s and Murphy’s testimony about the series of events conflicts in some

regards, the jury possessed the authority to weigh conflicting facts. See Tex.

Code Crim. Proc. Ann. art. 38.04; Wise v. State, 364 S.W.3d 900, 903 (Tex.

Crim. App. 2012). Resolving any inconsistencies in the light most favorable to

the verdict, as we must, we hold that sufficient evidence exists to support

Parvin’s conviction as a party to the offense of burglary with intent to commit

aggravated assault. See Tex. Penal Code Ann. § 7.02(b); Powell, 194 S.W.3d at

506. We overrule Parvin’s first issue.


                                         8
                 B. Aggravated Assault With a Deadly Weapon

      In his second issue, Parvin argues that there is insufficient evidence to

uphold his conviction for aggravated assault with a deadly weapon. A person

commits an offense by knowingly threatening another with imminent bodily injury

and using or exhibiting a deadly weapon during the commission of the assault.

Tex. Penal Code Ann. §§ 22.01(a)(2), 22.02(a)(2). The act of pointing a loaded

gun at an individual is, by itself, threatening conduct that supports a conviction for

aggravated assault.      Fagan v. State, 362 S.W.3d 796, 799 (Tex. App.—

Texarkana 2012, pet. ref’d). It is not necessary that the defendant make any

verbal threats. Cantu v. State, 953 S.W.2d 772, 775 (Tex. App.—Corpus Christi

1997, pet. ref’d).

      Here, Murphy testified that Parvin pointed the gun at him and that Murphy

feared for his life. Parvin contends on appeal that Murphy’s testimony lacked

credibility, but in our sufficiency review, we may not re-evaluate the weight and

credibility of the evidence. See Isassi, 330 S.W.3d at 638. We hold that, when

viewed in the light most favorable to the verdict, sufficient evidence exists for a

reasonable jury to find Parvin guilty of aggravated assault with a deadly weapon

beyond a reasonable doubt. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Winfrey, 393 S.W.3d at 768. We overrule Parvin’s second issue.

                 C. Deadly Conduct by Discharging a Firearm

      In his third issue, Parvin argues that there is insufficient evidence to uphold

his conviction for deadly conduct by discharging a firearm. A person commits an


                                          9
offense if he knowingly discharges a firearm at or in the direction of a habitation

and is reckless as to whether the habitation is occupied. Tex. Penal Code Ann. §

22.05(b)(2).

      Here, Jessica testified that she heard a gunshot and then saw Parvin give

the gun to Vega. Murphy testified that he saw Parvin pointing a gun at him,

turned around, and then heard gunshots. Murphy testified that one bullet hit the

top of his house and the other hit his house next to his door, about three or four

feet from the ground. Although neither Murphy nor Jessica saw Parvin discharge

the gun, a rational juror could have reasonably inferred that Parvin fired the gun

at Murphy’s house based on Murphy’s and Jessica’s testimony that they saw him

holding a gun just before or just after hearing the gunshots. See Sorrells, 343
S.W.3d at 155. Viewing the evidence in the light most favorable to the verdict,

we hold that sufficient evidence exists to support the jury’s finding that Parvin

committed the offense of deadly conduct by discharging a firearm. See Tex.

Penal Code Ann. § 22.05(b)(2). We overrule Parvin’s third issue.

                                 V. CONCLUSION

      Having overruled Parvin’s three issues, we affirm the trial court’s judgment.

                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)



                                        10
DELIVERED: December 4, 2014




                              11